Title: To Thomas Jefferson from Thomas Branagan, 7 May 1805
From: Branagan, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. May 7: 1805
                  
                  It is with great diffidence as it respects myself, and with distinguished deference to you, that I take the liberty to send you a copy of my “preliminary Essay on Slavery;” being well convinced that the subject matter of it, will attract your attention, and perhaps; prove a stimulus to your encouraging the “Tragical Poem” which the inclosed Essay is merely intended as an introduction to.
                  However be that as it may, it is with enthusiastic veneration; disinterested admiration, and sincere respect for your exalted character, that I present you the Essay and will forward the Poem when Published, Whether you patronize us by your respectable signature or not—Of all the publications which may be productive of public utility, there is none more deserving of general attention; none more intrinsically momentous to the citizens of america! than the subject matter of my Tragical Poem.
                  To every nation, savage, or civilized, it must be deemed important, but to the Body Politic whose very existance exclusively depends upon the purity of their political principles, it must be doubly important.
                  In short the lassitude of the citizens of both modern, as well as antient republics in not guarding with indefatigable assiduity, the palladiums of their respective governments, was the Radical Cause of their premature Anhilation.
                  Though a poor man in a pecuniary point of view, I do not by any means solicit the least assistance in that respect. If you will be so kind as to give your signature, in order to facilitate the publication, it will be considered as a special favour & will be received with unfeigned gratitude. I simply particularize my sentiment in this letter without using that formality & fulsome adulation necessary in addressing an imperial despot. May heaven bless & prosper you and as you have been may you ever continue to be a pattern to a World of despots and the means of not only keeping the glowing taper of republicanism from being extinguished but fanning it to a flame which will illuminate the benighted minds of the enslaved the wreched the degraded Sons of europe Asia and Africa. While I feel an implacable disgust & sovereign contempt for the villians who rob their fellow Creatures of all that is sacred to them I feel an ardent affection for such Characters as Who by actions as well as words prove friends to the liberties of the people and the greatest favour I can wish you is that you May have an equal share in the affections of every individual in america & the World as you have in mine & that the Supreme being may crown you with never fading laurels in paradise where I hope to have the enifible pleasure of congratulating you after we drop the burden of mortality thus prays with Sentiments of respect & veneration 
                  Your most Ob: hu: Sev:
                  
                     Thos Branagan 
                     
                  
                  
                     PS If you will be so kind as to favour me with your signature you will please to forward it here—as soon as convenent. direct for me No 163 South Water St Philada. 
                     If you should feel disinclined to give your signature your order for a few copies will be thankfull recived & punctually attended to.
                  
               